Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 30, 2014

                                       No. 04-14-00581-CV

 Dean DAVENPORT, Dillon Water Resources, Ltd., 5D Drilling and Pump Service, Inc., f/k/a
  Davenport Drilling & Pump Service, Inc., 5D Water Resources, LLC f/k/a Davenport Oper.,
     LLC, Water Exploration Co., Ltd., WAD, Inc., Water Investment Leasing Company,,
                                        Appellants

                                                 v.

                                        Tom HALL, et al.,
                                           Appellees

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-03086
                           Honorable Peter A. Sakai, Judge Presiding


                                          ORDER
       The notification of late record is noted. The deadline for filing the clerk’s record is
suspended pending further order of this court.

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court